            Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 1 of 15




                               UNITED STATES DISTRICT COURT

                                 WESTERN DISTRICT OF TEXAS


 CODEGEAR LLC,                                       CASE NO. 1:19-cv-00563

                 Plaintiff,                          ORIGINAL COMPLAINT

           v.                                        [Jury Trial Demanded]

 DELPHIX CORP.

                 Defendant.

                              PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF THIS COURT:

       For its Original Complaint against Delphix Corp. (“DelphiX”), CodeGear LLC, alleges as

follows:

                                 PARTIES AND RELATED ENTITIES

       1.       CodeGear LLC (“CodeGear”) is a Delaware Limited Liability Company with its

principal place of business in Austin, Texas.

       2.       Delphix Corp. (“DelphiX”) is a Delaware corporation with it principal place of

business in Redwood City, California.
       3.       Embarcadero Technologies, Inc. (“Embarcadero”) is a related company to

CodeGear LLC and Embarcadero’s use of the DELPHI mark inures to the benefit of CodeGear

LLC. To the extent that Embarcadero uses the DELPHI mark, has rights in such mark as a

licensee/related company and/or is harmed by actions of DelphiX, Embarcadero and CodeGear are

sometimes referred to herein collectively as “CodeGear/Embarcadero”). Other uses by related

companies of CodeGear are not segregated and by virtue of being related companies, such uses

are incorporated into the defined term “CodeGear”).

                                     JURISDICTION AND VENUE

       4.       The claims of this Original Complaint are to rectify the federal trademark register,

                                                 1
             Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 2 of 15




to recover damages and/or profits, for injunctive relief and to recover attorneys’ fees under the

trademark laws of the United States and related state laws, and this court has original jurisdiction

of the subject matter for each of the following claims:

                        a.      Trademark infringement in violation of the Lanham Act, 15 U.S.C.

§1051, et seq., with jurisdiction vested in this Court by virtue of 15 U.S.C. § 1121 and 28 U.S.C.

§ 1338 (a).

                        b.      Trademark infringement in violation of the Lanham Act, 15 U.S.C.

§ 1125 (a), with jurisdiction vested in this Court by virtue of 15 U.S.C. § 1121 and 28 U.S.C.

§1338(a).

                        c.      Trademark infringement in violation of state common law with

jurisdiction vested in this Court by virtue of 28 U.S.C. §§ 1338(b) and 1367(a).

                        d.      Violation of Texas common law prohibition against unfair

competition, with jurisdiction vested in this Court by virtue of 28 U.S.C. §§ 1338(b) and 1367(a).

                        e.      Rectification of the Federal Trademark Register by denying

registration to DelphiX’ pending trademark application serial number 77/944256 and cancelling

DelphiX’ trademark registration no. 3768914, with jurisdiction vested in this Court by virtue of

15 U.S.C. §§1119 and 1121.

        5.      Personal jurisdiction and venue are proper in this district in that Defendant has
caused harm in this state and district, by inter alia, challenging the rights of plaintiff, a resident of

Austin, Texas, as used by Plaintiff’s related company and licensee, Embarcadero.

        6.      Defendant has further subjected itself to jurisdiction in this state and district by

advertising, promoting, selling, shipping, and/or delivering infringing products into this state and

district.

     CODEGEAR HAS EXCLUSIVE RIGHTS IN THE FEDERALLY REGISTERED

   “DELPHI” MARK IN CONNECTION WITH VARIOUS SOFTWARE PRODUCTS

        7.      CodeGear is the exclusive owner of U.S. Trademark Registration No. 2,873,025,

which registered on August 17, 2004 for the mark DELPHI for computer programs for use in the

                                                   2
             Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 3 of 15




field of compilers, assemblers, application development, tools and utilities, database

implementation reporting and connectivity, user interfaces, visual development tools and

programming tools and utilities and instructional manuals sold therewith. Such registration is

valid, and in full force and effect. A true and correct copy of this registration is attached as Exhibit

A. Such registration is on the Principal Register of the United States Patent & Trademark Office,

has become “incontestible” under the provisions of the Trademark Act and is conclusive proof of

the exclusive rights of CodeGear to the DELPHI mark shown in such registration.

        8. At all relevant times, CodeGear has provided notice pursuant to 15 U.S.C. § 1111 that

such mark is registered.

        9.      The mark DELPHI was first adopted and used in 1994 to identify a newly

introduced line of computer software tools and utilities for application development and database

implementation (software applications being, for the most part, not useful without a database with

which to interface, and databases being, for the most part, not useful with software applications

which access and utilize the data). As applications and the associated databases ended up being

stored or located separately (including, in more recent years, cloud-based), the operation and

specifics of the application development and database implementation evolved, but the basic

functionality carried through - essentially, companies focused on better, faster and more efficient

application development, better and more "robust" databases structures, and optimizing the ability
to create, maintain and access the applications and the databases necessary for their work.

        10.     In its early iteration, DELPHI was a rapid application development (RAD) software

tool, which migrated into a robust Integrated Development Environment (IDE), which allowed for

rapid application development in many environments, and working with multiple types and

sources of databases.

        11.     The DELPHI name has been continuously used by its predecessor, Borland

International Inc., and then CodeGear LLC (and its licensees and related companies, including

Embarcadero) alone and in multiple variations throughout approx. 25 years, including in forms

and on products such as DELPHI, DELPHI PRISM, DELPHI 2 (through 9), DELPHI 2005

                                                   3
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 4 of 15




(through 2010), DELPHI FOR PHP, DELPHI X, DELPHI XE, DELPHI XE2 (through XE8) and

others, as well as related documentation, applications, tools, services and education and training

with those product lines.

       12.     There is a long history and practice in the computer and software industry of use of

"X" as a suffix and/or addition to well-known marks to either indicate a 10th (i.e., Roman numeral

X) version, or an eXtended and enhanced version of software or product, or XE for an eXtended

Edition, or in some cases an eXperimental or beta version. See, for example, OSX (of Apple),

Adobe X (of Adobe Software).

       13.     The mark and name DELPHI was first adopted as a reference to the legendary

Greek font of wisdom and knowledge, the Oracle at Delphi. At the time, one of the leading

databases in the computer industry was from Oracle Corp. and naming software DELPHI that

facilitated communicating with Oracle was a clever, albeit somewhat indirect, reference to the awe

of the ancient classical world's faith in the importance of the Oracle at Delphi.

  DELPHIX’ INTENTIONAL ADOPTION OF THE ALMOST IDENTICAL DELPHIX

                NAME AND MARK TO TRADE ON THE GOODWILL OF

             CODEGEAR/EMBARCADERO IS WILLFUL INFRINGEMENT

       14.     Plaintiff is informed and believes and thereon alleges that Defendant was well

aware of the DELPHI product line and chose the DELPHIX mark for exactly the same reason --
DelphiX was named as a reference to the Oracle at Delphi. Indeed, DelphiX proudly explained

this same reason for its name selection of DelphiX on its website. DelphiX only removed the

reference to the Oracle at Delphi from its website after CodeGear’s related company,

Embarcadero,     pointed    out   the   similarity   and    concern    for   the    very   confusion

CodeGear/Embarcadero anticipated.

       15.     Rather than taking steps to distinguish itself from CodeGear and its related

company, Embarcadero and its leading DELPHI products, DelphiX took the very unusual action

of affirmatively promoting CodeGear/Embarcadero products on its own DelphiX websites. This

falsely created the impression and image of a connection with, association with and/or sponsorship

                                                 4
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 5 of 15




of DelphiX by CodeGear/Embarcadero.

       16.     DelphiX maintained a website titled --The Oracle at DelphiX – which promoted its

DelphiX products.

       17.     As part of its intentional practice and policy of emulating and creating association

between DELPHI and DELPHIX in the minds of consumers, DelphiX hired Kyle Hailey. Mr.

Hailey was a former Embarcadero developer and is very well known in the software industry. Mr.

Hailey’s numerous blogs, website postings and writings on behalf of DelphiX frequently discussed

and even praised software products from CodeGear/Embarcadero.

       18.     Kyle Hailey was the key developer of a very well-known Codegar/Embarcadero

product named DB Optimizer, and frequently promoted CodeGear/Embarcadero's DB Optimizer

products on The Oracle at DelphiX website, and other websites. The postings and articles by

Hailey, resulted in a clear and intentional association between CodeGear/Embarcadero and

CodeGear/Embarcadero’s DELPHI products with DELPHIX.

       19.     DelphiX' website The Oracle at DelphiX even promoted CodeGear/Embarcadero's

DB Optimizer as one of the "best Oracle performance tools," and advertised many events and

publications about the CodeGear/Embarcadero product.

       20.     The    Oracle   at   DelphiX     website    also   praises   and    promotes    the

CodeGear/Embarcadero All Access suite of products, again resulting in a clear and intentional
association between CodeGear/Embarcadero, its DELPHI products and DELPHIX, and

suggesting approval and/or sponsorship by CodeGear/Embarcadero.

       21.     DelphiX attempts to characterize its DELPHIX products as somehow different and

unrelated to DELPHI, and somehow highly specialized in its own right.

       22.     Whether or not DelphiX’ initial products and market focus was specialized as

DelphiX touts, what is key for infringement purposes is that DelphiX now advertises and promotes

its DELPHIX products in the same channels of trade, at the same trade shows, to the same

customers, and for similar, compatible and/or closely related purposes.

       23.     DelphiX promotes its DELPHIX products as expediting and facilitating software

                                                5
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 6 of 15




application development and data management.

       24.     DelphiX promotes its DELPHIX products as assisting application development

teams to increase project output many times over, and to provide innovations in application

development and delivery.

       25.     DelphiX promotes its DELPHIX products as expediting and facilitating "agile"

application development ("agile development") and data management.

       26.     DelphiX promotes its DELPHIX products as expediting and facilitating Enterprise

Resource Planning (ERP) applications and development.

       27.     DelphiX promotes its DELPHIX products as expediting and facilitating

applications development environments (another way of saying integrated development

environments or IDE's).

       28.     DelphiX promotes its DELPHIX products as expediting and facilitating Master

Data Management and Master Data Modeling (both related concepts identified by the acronym

MDM) applications and development.

       29.     DelphiX promotes its DELPHIX products as expediting and facilitating use in data

virtualization and virtualization environments.

       30.     DelphiX promotes its DELPHIX products, inter alia, as of interest and assistance

to application developers.
       31.     As a result of the widespread and continuous use and promotion of the DELPHI

trademarks described above, such trademarks are well known throughout the United States and

have become widely known and recognized as identifying CodeGear/Embarcadero as the source

of a variety of software products including, without limitation, the DELPHI products, and as

distinguishing the source of these goods from those of others. These trademarks have come to and

now do represent and symbolize the enviable reputation and very valuable goodwill of

CodeGear/Embarcadero among advertisers, consumers, and other users of the software.

       32.     Without the knowledge and consent of CodeGear, DelphiX filed an application at

the United States Patent and Trademark Office seeking to register the DELPHIX (Stylized) mark

                                                  6
           Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 7 of 15




for Computer software for use in database management; Database management software for

managing database storage and provisioning functions. Such application filed by DelphiX matured

to registration No. 3,768,914. DelphiX never brought the application, or the resulting registration,

to the attention of CodeGear. When Embarcadero, CodeGear’s related company, learned of the

DELPHIX (Stylized) registration, Embarcadero immediately and timely filed a cancellation

petition with the Trademark Trial and Appeal Board of the U.S. Patent and Trademark Office.

That cancellation petition has been “suspended” pending the outcome of court litigation regarding

the registration.

        33.     Without the knowledge and consent of CodeGear, DelphiX filed an application at

the United States Patent and Trademark Office seeking to register the DELPHIX (block letters)

mark for Computer software for use in database management; Database management software for

managing database storage and provisioning functions. Such application filed by DelphiX was

assigned serial no. 77-944,256, and DelphiX never brought the pending application to the attention

of CodeGear. Such application covers various formats of the DELPHIX mark including, without

limitation, DelphiX, DELPHIX, delphix, and delphiX. When Embarcadero, CodeGear’s related

company, learned of the DELPHIX (block letter) application, Embarcadero immediately and

timely filed an opposition proceeding with the Trademark Trial and Appeal Board of the U.S.

Patent and Trademark Office.      That opposition proceeding has been “suspended” pending the
outcome of court litigation involving the trademark application.



    DELPHIX, WITH FULL KNOWLEDGE OF CODEGEAR’S/EMBARCADERO’S

         RIGHTS HAS EXPANDED ITS MARKETING AND ADVERTISING TO

 CODEGEAR’S/EMBARCADERO’S CUSTOMERS THUS CONFIRMING DELPHIX’

                                     MALICIOUS INTENT

        34.     CodeGear’s/Embarcadero’s DELPHI product is so well known in the software

industry that DelphiX could not have possibly been ignorant of the substantial rights enjoyed in

CodeGear’s/Embarcadero’s DELPHI mark.

                                                 7
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 8 of 15




       35.     DelphiX knew about CodeGear/Embarcadero and the DELPHI product line and

adopted the nearly identical DELPHIX mark notwithstanding its actual and constructive

knowledge of CodeGear/Embarcadero’s rights.

       36.     Even if DelphiX could somehow claim ignorance initially, after Embarcadero filed

the administrative proceedings before the Trademark Trial and Appeal Board (“TTAB”) of the

U.S. Patent & Trademark Office, there is no question that DelphiX was then keenly aware of

CodeGear’s/Embarcadero’s rights.

       37.     Yet, with full knowledge of CodeGear’s/Embarcadero’s rights and objections to

DelphiX’ use of the DELPHIX mark, DelphiX during the pendency of the disputes at the TTAB,

before this Court and at the Ninth Circuit, DelphiX has been expanding its advertising and

marketing to further overlap with CodeGear’s/Embarcadero’s presence in the marketplace.

       38.     This prior knowledge of CodeGear/Embarcadero’s rights and DelphiX’ creeping

expansion of its marketing and products evidences DelphiX’ intentional, willful and malicious

infringement, entitling CodeGear/Embarcadero to enhanced damages, attorneys’ fees and costs.

       39.     CodeGear is further informed and believes, and thereon alleges, that unless

enjoined and restrained by the Court, DelphiX will continue to purchase, import, advertise,

promote, offer for sale, sell and distribute the infringing DelphiX products.

       40.     DelphiX is using the DELPHIX mark without the consent or permission of
CodeGear.

       41.     DelphiX’ use of trademarks confusing similar, and indeed virtually identical, to

CodeGear’s trademarks on or in connection with the promotion, advertising, sale, offering for sale,

or distribution of its software constitutes trademark infringement and unfair competition under 15

U.S.C. § 1114 et seq. causes a likelihood of confusion, deception and mistake by the consuming

public and the trade, and disparages CodeGear’s goodwill and reputation.

       42.     DelphiX’ use of trademarks confusing similar, and indeed virtually identical, to

CodeGear’s trademarks on or in connection with the promotion, advertising, sale, offering for sale,

or distribution of its software constitutes trademark infringement and unfair competition, including

                                                 8
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 9 of 15




under 15 U.S.C. §1125 (a), because, inter alia, such acts constitute false representations, false

descriptions, false designations of origin and cause a likelihood of confusion, deception and

mistake by the consuming public and the trade, and disparages CodeGear’s goodwill and

reputation.

       43.     DelphiX’ use of trademarks virtually identical to CodeGear’s distinctive

trademarks creates a likelihood that a false and unfair association will be made between the

DELPHIX software and the goods of CodeGear/Embarcadero such that the purchasing public is

likely to believe, that the DELPHIX software is a product of CodeGear/Embarcadero or is

associated with, affiliated with or otherwise sponsored by CodeGear.

        DEFENDANT’S CONDUCT IS CAUSING CODEGEAR IRREPARABLE HARM

       44.     DelphiX’ unlawful acts, unless restrained, are likely to continue to cause actual

confusion, mistake or deception to the purchasers of the DELPHIX software and

CodeGear’s/Embarcadero’s goods.

       45.     Defendant’s acts have caused and, unless restrained, will continue to cause

CodeGear to suffer substantial irreparable damages and injury through, inter alia, (a) dilution of

the distinctive quality of CodeGear’s trademarks; (b) a likelihood of confusion, deception and

mistake among the relevant purchasing public and the software trade as to the source, origin,

sponsorship or approval of the goods associated with CodeGear’s DELPHI trademark, and (c)
depreciation of CodeGear’s valuable goodwill and business reputation symbolized by its

distinctive trademark.

       46.     CodeGear has suffered loss of profits and other damages from the confusion,

mistake and deception resulting from the acts of Defendant, and CodeGear is informed and

believes, and thereon alleges, that CodeGear will continue to suffer such damages unless and until

Defendant is enjoined and restrained by this Court from engaging in the acts complained of herein.

       47.     CodeGear has no adequate remedy at law, because injury to its reputation and

goodwill cannot be quantified and such injury cannot be compensated by monetary amounts.



                                                9
         Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 10 of 15




                                    FIRST CLAIM FOR RELIEF

                       (Trademark Infringement in Violation of the Lanham Act)

                                        [15 U.S.C §§ 1114-1119]

       48.     CodeGear realleges and incorporates herein by this reference each and every one

of the allegations contained in paragraphs 1 through 47 above, as though fully set forth herein.

       49.     Defendant’s acts complained of herein constitute trademark infringement in

violation of 15 U.S.C. § 1114 et seq.

                                   SECOND CLAIM FOR RELIEF

                         (Violation of § 43(a) of the Lanham Act – Trademark)

                                          [15 U.S.C. § 1125 (a)]

       50.     CodeGear realleges and incorporates herein by this reference each and every one

of the allegations contained in paragraphs 1 through 49 above, as though fully set forth herein.

       51.     By virtue of Defendant’s creeping infringement, and expanding marketing

channels, Defendant has infringed CodeGear’s DELPHI trademarks, competed unfairly with

CodeGear, and misappropriated and traded upon CodeGear’s goodwill and business reputation by

falsely representing its goods as being sponsored by, approved by, or connected with CodeGear.

       52.     CodeGear is informed and believes and thereon alleges, that Defendant is now, in

various ways including through the use of advertising and marketing materials through its agents
and employees, falsely representing to potential purchasers of its goods that such goods are

affiliated, connected or associated with CodeGear by reason of the infringing use of CodeGear’s

distinctive DELPHI trademark.

       53.     DelphiX is now making false and misleading representations by engaging in

commercial advertising using trademarks and promotional materials which are now virtually

identical to trademarks and which are now being directed to the same class of customers as

CodeGear’s.

       54.     DelphiX is now using in commerce false designations of origin, false and

misleading descriptions of fact or false or misleading representations of fact which are likely to

                                                10
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 11 of 15




cause confusion, or to cause mistake, or to deceive as to the affiliation, connection or association

of DelphiX with CodeGear and as to the origin, sponsorship or approval of DelphiX’s goods,

services or commercial activities by CodeGear.

       55.     As a result of the foregoing, DelphiX is unfairly competing with CodeGear in

violation of 15 U.S.C. § 1125(a).

                                    THIRD CLAIM FOR RELIEF

                             (State Common Law Trademark Infringement)

       56.     CodeGear realleges and incorporates herein by this reference each and every one

of the allegations contained in paragraphs 1 through 55 above, as though fully set forth herein.

       57.     DelphiX’s acts complained of herein constitute infringement under the common

law of the State of Texas.

                                    FOURTH CLAIM FOR RELIEF

                                (State Common Law Unfair Competition)

       58.     CodeGear realleges and incorporates herein by this reference each and every one

of the allegations contained in paragraphs 1 through 57 above, as though fully set forth herein.

       59.     DelphiX’s conduct alleged herein was intended to use simulations of CodeGear’s

DELPHI trademark and unique identifying features in a manner which is likely to confuse and

mislead members of the relevant public as to the origin, sponsorship, approval, affiliation, or
license of DelphiX and of certain of DelphiX’s products, and as to the false association or

affiliation of said products with CodeGear. DelphiX’s conduct as alleged herein was intended to

confuse and mislead members of the public, and members of the public will believe that CodeGear

sponsored, approved, or is affiliated with DelphiX and that CodeGear originated, approved or

licensed DelphiX’s products.

       60.     DelphiX’s conduct alleged herein infringes CodeGear’s common law trademark

rights, is improper and constitutes common law trademark infringement and unfair competition

with CodeGear all of which have damaged and will continue to damage irreparably CodeGear’s

goodwill and reputation unless restrained by this Court, because CodeGear has no adequate

                                                 11
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 12 of 15




remedy at law for DelphiX’s conduct.

                                     FIFTH CLAIM FOR RELIEF

                                   [Rectification of Trademark Register]

        61.    CodeGear realleges and incorporates herein by this reference each and every one

of the allegations contained in paragraphs 1 through 60 above, as fully set forth herein.

        62.    Issues concerning the right to registration – whether maintaining/cancelling a

registration or seeking a new registration are governed by certain different standards than

infringement standards.

        63.    In determining the right to registration by a junior party when there is a conflict

based upon likelihood of confusion, the Court looks to the goods listed in the

application/registration and not the actual goods/services used by the junior party.

        64.    Among other things, if the junior party does not have limitations in the

identification of goods, such as limitations on products described, limitations on the channels of

trade, or limitations on the classes of customers, is must be conclusively presumed for the

likelihood of confusion analysis that the junior party/trademark applicant will sell its goods

through all channels of trade and will market and advertise its goods through all means.

        65.    Based upon the standards for registration, there is a strong and clear likelihood of

confusion between DelphiX’ marks and CodeGear’s DELPHI marks.


                                 DEMAND FOR JURY TRIAL

        Plaintiff, CodeGear LLC hereby requests a trial by jury on all issues triable of right by a
jury.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief as follows:

               1.      That DelphiX and each of DelphiX’ agents, servants, employees, attorneys,

successors and assigns, and all persons in active concert or participation, be enjoined and restrained

preliminarily, perpetually and permanently from:

                                                 12
         Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 13 of 15




                      a.      Using in any manner the DELPHIX or DELPHI trademarks or trade

name, or colorable imitations thereof, alone or in combination, or with a word or words, or using

any other words, symbols, configurations or designs which so resemble said marks as to be likely

to cause confusion, deception or mistake, on or in connection with the advertising, offering for

sale or sale of any product which is not manufactured, distributed or otherwise authorized by or

for CodeGear;

                      b.      Attempting to or passing-off, inducing or enabling others to sell or

pass-off any product as a product affiliated with or sponsored by CodeGear, which product is not

produced under the authorization, control and supervision of CodeGear and approved by CodeGear

for sale under the CodeGear trademarks;

                      c.      Copying, making colorable imitations of, or modifying any of

CodeGear’s advertising or promotional materials for use in connection with the advertising,

promotion or sale of any of DelphiX’s goods;

                      d.      Committing any acts calculated or intended to cause purchasers to

believe falsely that any of DelphiX’s products are associated with, sponsored by, approved by,

guaranteed by, connected with or produced under the control and supervision or within the

authority of CodeGear;

                      e.      Further diluting and infringing the rights of CodeGear in and to the
CodeGear trademarks or otherwise damaging CodeGear’s goodwill and business reputation;

                      f.      Otherwise competing unfairly with CodeGear in any manner;

                      g.      Obtaining, possessing, shipping, delivering, distributing, returning

or otherwise disposing of in any manner advertising materials, goods or inventory bearing the

DELPHI or DELPHIX marks, which materials, goods or inventories were not manufactured by or

for CodeGear or authorized by CodeGear to be used, sold or offered for sale in association with or

bearing the CodeGear trademarks;

                      h.      Obtaining, possessing, manufacturing or using any tools, dies,

stamping, mixing, embossing, printing, labeling, packaging, silk screening, molding equipment,

                                               13
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 14 of 15




masters, or any other apparatus designed especially for the manufacture or labeling of unauthorized

products bearing the CodeGear trademarks and packaging and advertising or display material

relating thereto; or

                       i.      Continuing to perform in any manner whatsoever any infringing

acts.

                2.     That DelphiX be required to deliver immediately to CodeGear or its

attorneys for destruction any and all products, guarantees, warranties, circulars, price lists, labels,

signs, prints, packages, masters, wrappers, pouches, receptacles, advertising matter, promotional

and other material in its possession or control bearing any CodeGear trademarks, or colorable

imitations thereof, alone or in combination with any other words, or any other words or symbols

which so resemble the CodeGear trademarks as to be likely to cause confusion, mistake or

deception, which is or can be used in connection with the advertising, offering for sale, or sale of

any product or service which is not manufactured, distributed, or otherwise authorized by

CodeGear.

                3.     That DelphiX be required to deliver immediately to CodeGear or its

attorneys for destruction any and all disks, tapes, computer graphics files, molds, plates, screens,

graphics, matrices, patterns and any other means of making               simulations, reproductions,

counterfeits, copies or colorable imitations of the CodeGear trademarks which are for use on
products, containers, packaging, disks, tapes, labeling, advertising and display literature or other

material not authorized by CodeGear.

                4.     That DelphiX be required to supply CodeGear or its attorneys with a

complete list of entities from whom it purchased and to whom it distributed and sold products in

connection with the imitation CodeGear trademark and not authorized by CodeGear.

                5.     That DelphiX be required, in accordance with 15 U.S.C § 1117, to account

for and pay to CodeGear the following:

                       a.      All gains, profits, benefits and advantages derived by DelphiX and

three times all damages suffered by CodeGear from the above-described acts of trademark

                                                  14
          Case 1:19-cv-00563-RP Document 1 Filed 05/31/19 Page 15 of 15




infringement, misrepresentation, unfair trade practices and unfair competition and that such

amounts be determined by the Court;

                       b.      All such other damages as the Court shall deem to be just; and

                       c.      All costs and attorneys’ fees incurred in this action.

               6.      That DelphiX be required to pay CodeGear punitive and enhanced damages

and profits in an amount as the Court may determine for its malicious, willful, intentional,

deliberate and tortious conduct.

               7.      That DelphiX’ pending trademark application serial number 77/944256 be

fully and finally denied registration.

               8.      That DelphiX’ trademark registration number 3768914 be cancelled and

removed from the Trademark Register.

               9.      That CodeGear have such other and further relief or as the Court deems just

and proper.


Date: May 31, 2019                          Respectfully submitted,

                                                      JONES & SPROSS PLLC

                                                      /s/ Jennifer Brown Trillsch
                                                      Jennifer Brown Trillsch
                                                      Texas Bar No. 24045571
                                                      jennifer.trillsch@jonesspross.com
                                                      1605 Lakecliff Hills Ln., Suite 100
                                                      Austin, TX 78732
                                                      Telephone: (281) 747-6020

                                                      Travis C. Barton
                                                      MCGINNIS LOCHRIDGE LLP
                                                      600 Congress Avenue, Suite 2100
                                                      Austin, Texas 78701
                                                      tcbarton@mcginnislaw.com


                                                      Attorneys for Plaintiff,
                                                      CodeGear LLC


                                                 15
